Case 20-10343-LSS Doc 3702 Filed 05/12/21 Page1of2
tera di @
a
May 7, 2021 at 11:41 AM , He i hr)
20 :
Justice Lauri Selber Sillverstein aI MAY | 2 AM 9: 15
BSA Bankruptcy Case

824 Market St. 6th floor HO pay CLE nh
Wilmington, DE 19801 Mero NKRUPTCY COUR}

UCT OF DEL AWARE
Your Honor

| was attacked by two of my BSA instructors, in NYC, at their apartment when | was ten years old. The attack was 71 years ago

| was able to escape their attack. | did not continue school for the next three years, until | was caught by a Truant Officer. My mother
was

asked to meet with the head of the school. She was horofied by the condition of the school and she arranged for me to attend a
private school BB cademy.

| was aware over the years that the BSA had numerous gay folks running their programs. Their were boys a(n at had been
attacked by

their BSA instructor. The damage done to me and to others was substantial. This practice has been going on for years. Many young
peopie have been very badly damaged by this. | would like to see the

BSA punished for this failure on their part. BSA has ruined their mission, they should have to pay a hefty sum.

Thank you,

   

 
Case 20-10343-LSS Doc 3702 Filed 05/12/21 Page 2 of 2

 

ALBUQUERQUE NM 870 -—\— >
7 MAY 2021: PM3 L a

Usiice Lauri seL pe Sel vee sfein! A

WIA Spr kRuirley s i BC

yay rameKer ST, bTHITCOL oy
Ter VE [4ve/ ?

—_——_

Li LiWMr§

FOd Mj Mei el

  

 
